 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MORRIS P. HARMON, Jr.,                              No. 2:18-cv-2695 JAM DB P
12                          Plaintiff,
13             v.                                         ORDER
14    J. VILLASENOR,
15                          Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se. In a document filed March 26, 2021,

18   plaintiff requests the appointment of counsel. The court entered judgment and closed this case on

19   March 27, 2019. Accordingly, this court cannot consider plaintiff’s filing. Plaintiff shall file no

20   further documents in this case.

21           Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s motion for the

22   appointment of counsel (ECF No. 15) is denied.

23   Dated: May 3, 2021

24

25

26
     DLB:9/DB Prisoner Inbox/Civil Rights/R/harm2695.31
27

28
                                                          1
